COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-093-CR
 
 
LEONARD DEMON GREEN                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
Appellant Leonard Demon Green
is attempting to appeal from his conviction for burglary of a habitation.  We dismiss the appeal for want of
jurisdiction.




Appellant=s sentence was imposed on February 1, 2007, and he did not file a
motion for new trial.  Therefore, his
notice of appeal was due March 5, 2007, but was not filed until March 16, 2007.[2]  We notified appellant by letter of our
concern that we lack jurisdiction over the appeal because the notice of appeal
was not timely filed and informed him that his appeal was subject to dismissal
unless, by April 9, 2007, he or any party desiring to continue the appeal filed
a response showing grounds for continuing the appeal.  Appellant=s response to our jurisdiction letter does not state grounds for
continuing the appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.[3]      
 
PER CURIAM
 
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  MAY 10, 2007




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.2(a).


[3]See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996).